Case 1:19-cv-24848-MGC Document 31 Entered on FLSD Docket 05/19/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-24848-COOKE/GOODMAN

  YOANIS PIEDRA, et al.,

           Plaintiffs,

  vs.

  TRANSPORTE EL SOL DE AMERICA,
  CORP., a Florida corporation, et al.,

        Defendant.
  ____________________________________/
                 ORDER ADOPTING REPORT AND RECOMMENDATION
           THIS MATTER is before me upon the Report and Recommendation (“R&R”) on
  FLSA Settlement of the Honorable Jonathan Goodman, U.S. Magistrate Judge, ECF No.
  30. The R&R concerns the parties’ joint motion for settlement approval, ECF No. 25.
           Judge Goodman recommends I find the parties’ settlement agreement to be fair and
  reasonable and approve the settlement. Judge Goodman also recommends the action be
  dismissed with prejudice and this Court retain jurisdiction to enforce the terms of the
  Parties’    settlement.   Neither   party   objected   to   Judge   Goodman’s      Report   and
  Recommendation and the time to do so has passed. After reviewing the parties’ motion,
  Judge Goodman’s R&R, and the Settlement Agreement in accordance with Lynn’s Food
  Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982), I find Judge Goodman’s Report
  clear, cogent, and compelling.
           Accordingly, Judge Goodman’s R&R is AFFIRMED and ADOPTED as Order of
  this Court. It is hereby ORDERED and ADJUDGED as follows:
        1. The parties’ joint motion to approve settlement agreement, ECF No. 25, is
           GRANTED.
        2. The parties’ settlement agreement is APPROVED.
        3. This case is DISMISSED with prejudice.
        4. This Court shall retain jurisdiction to enforce the terms of the settlement agreement.
        5. The Court DENIES all pending motions as moot.


                                                  1
Case 1:19-cv-24848-MGC Document 31 Entered on FLSD Docket 05/19/2021 Page 2 of 2




     6. The Clerk shall ADMINISTRATIVELY CLOSE this case.
        DONE and ORDERED in chambers, at Miami, Florida, this 19th day of May 2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                            2
